DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15 and 16 of copending Application No. 17/310,334 (reference application, the ‘334 application, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same embodiment(s) of the invention.  In particularly, claims 1-12, 15 and 16 of the ‘334 application respectively teaches claims 1-12, 19, and 20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 4-9 are objected to because of the following informalities:  
Claim 4, line 3, “current” should be changed to --currents--.
Claims 5-9 are objected to because they depend on claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 4, the recitation “that drive the respective elements to the elements” recited on lines 3-4 is indefinite because it is not understood what it means by “drive the respective elements to the elements”.  Clarification and/or appropriated correction is required.
Claims 5-9 are indefinite because they depend on claim 1.
Also, for claim 7, the recitation “wherein the first resistor is divided into two blocks” recited on lines 1-3 is indefinite because it is not known how a resistor (the first resistor) is divided into two blocks.  Note that claim 6 already recited that “the first resistor includes a plurality of resistors that are connected in parallel and the resistors are divided into multiple blocks” (see lines 2-4, claim 6), so it is not know how the first resistor is now divided into two blocks.  Further, the recitation “two blocks” in the above phrase is also indefinite because it is not clear if “two blocks” are in additional to “multiple blocks” that is already recited in claim 6 (which claim 7 depends on).  Clarification and/or appropriated correction is required.
Also, for claim 8, the recitation “the resistors” on line 3 lacks clear antecedent basis since it is not clear if it is reference to the first resistor or the second resistor.  Clarification and/or appropriated correction is required.
For claim 10, the recitation “the voltage” on line 4 in the phrase “the voltage of the first connection part” is indefinite because it is not clear if it is the same as the first voltage because claim 1 already recited that the first voltage is taken out from the first connection part.  Similarly, the recitation “the voltage” on line 7-8 in the phrase “the voltage of the second connection part” is indefinite because it is not clear if it is the same as the second voltage because claim 1 already recited that the second voltage is taken out from the second connection part.  Clarification and/or appropriated correction is required.
Claims 11-14 are indefinite because they depend on claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamatani (USP 8,804,784).
For claim 1, Figure 1 of Kamatani teaches a light source device comprising: a first resistor (the on-state of M2) that is connected to a given potential (Vcc); a light emitting element (4) that is connected in series to the first resistor (M2); a second resistor (M3) that is connected to the given potential (Vcc); and a first current source (current through 10) that is connected in series to the second resistor (M3) and that is configured to supply a freely- selected current (current through 10) within a given range, wherein a first voltage (voltage at node 6) is taken out from a first connection part (6) where the first resistor (M2) and the light emitting element (4) are connected to each other and a second voltage (voltage at node 8) is taken out from a second connection part (8) where the second resistor (M3) and the first current source (10) are connected to each other.
For claim 19, Figure 1 of Kamatani teaches wherein each of the first resistor (M2) and the second resistor (M3) is a resistor between a source and a drain of a MOS transistor in an on state (the on state of M2 and M3).
Allowable Subject Matter
Claims 2, 3, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that claims 2-3 would only be allowed if filing a proper Terminal Disclaimer.
Claims 4-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Note that claims 4-12 would only be allowed if filing a proper Terminal Disclaimer.
Claims 20 would be allowed if filing a proper Terminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842